Title: To John Adams from John Bondfield, 2 May 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 2 May 1780
     
     I am this day honord with your favor of the 25th. The post of this day from Rochfort brings advice of the arrival at Isl deé of a Small Vessel from Baltimore that left the Bay the 28 March. The Commandant at Bell Isl writes the advices brought by the Sloop are that Clinton had receved in Georgia a Compleat defeat and Genl. Washington with 14000 Man had open’d the Seige of New York. I give you the Channel by which we came at this inteligence of its authenticity you will if it be real in a day or two have the fullest information.
     They write from Cadiz 10000 Troops are orderd to embark imediately on board the Fleet fitting at that port destind for the West Indies others give out they are to join the Fleet fitted out at Brest under Mr. de Ternay of the Madeiras and the Combind Fleets are to proceed to the United States.
     The delay the french Fleet has sustaind at Brest is said to spring from a want of Funds to form the Military Chest for the Expedition it is scarce probable but it is given as the true Cause. What has L. R de C to say in the Naval Department. Mr. Williams while I remaind at Nantes sent off by order of that Gentleman a very considerable supply of Cloathing and Broad Cloths. If for the American Army it is a very exelent method of transporting them in French Men of War.
     Having offerd our Ships to The Doctor who referd us to Mr. Le R de C. our terms were found too high which answer we received thro’ Mr. Williams conveyed to him by Mr. De C. and as the Capital is too considerable to send over for one House we are constraind to alter our plan and propose taking the freight offer’d by this Government for their Islands. We are sorry to be forced to renounce sending our ships to America but the premiums are so exorbitant we cannot sail in that Trade without Loss in Ships of value.
     The wine you was pleased to Commission me was forwarded by our friend Mr. Tesier last friday. He assures me the quality will be found to your wishes inclosed you have the Cost and charges amounting to 390. 12s which I have past to your debit.
     We wait with anxiety the arrival of saturdays post that we may see the Steps Holland will pursue in virtue of the declaration of England. Affairs are ripening it cannot be long before some very extraordinary sceens must take place in Great Britain. We have a report of Mons. De Luxemburg being gone to England in a private line, this has given cause to many Speculative Sentiments at any rate we expect to see a very vigerous Campaign.
     We are told the Docter has been very Sick I have not been honord with a line from him of some time. With due respect I have the Honor to be Sir your very hhb Sert
     
      John Bondfield
     
    